  Case 19-20699      Doc 128    Filed 02/26/20 Entered 02/26/20 18:00:42     Desc Main
                                 Document     Page 1 of 7


Bradley T. Hunsicker (Wyoming Bar No. 7-4579)
Markus Williams Young & Hunsicker LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: (307) 778-8178
Facsimile: (307) 638-1975
bhunsicker@MarkusWilliams.com

ATTORNEYS FOR
DEBTOR-IN-POSSESSION

                      UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF WYOMING

In re:                         )
                               )                    Case No. 19-20699
US REALM POWDER RIVER, LLC )
f/k/a MORIAH POWDER RIVER, LLC )
EIN XX-XXXXXXX                 )                    Chapter 11
                               )
Debtor-in-Possession.          )

                        MOTION TO EXTEND EXCLUSIVITY


          US Realm Powder River, LLC f/k/a Moriah Powder River, LLC (“Debtor”), by its

undersigned counsel, Markus Williams Young & Hunsicker LLC (“MWYH”), and

pursuant to 11 U.S.C. § 1121(d)(1), hereby submits its Motion to Extend Exclusivity (the

“Motion”), and states as follows:

                                      BACKGROUND

          1.    On October 31, 2019, Debtor filed its voluntary Chapter 11 bankruptcy

petition, starting this case. [Doc. 1.]

          2.    Debtor is authorized to operate its business and manage its properties as

debtor in possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.



{Z0306519/1 }                                   1
  Case 19-20699        Doc 128    Filed 02/26/20 Entered 02/26/20 18:00:42        Desc Main
                                   Document     Page 2 of 7



          3.     No creditors’ committee has been appointed in this case, nor has any trustee

or examiner been appointed.

          4.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue is proper

under 28 U.S.C. §§ 1408 and 1409.

          5.     The exclusivity period for Debtor to file a plan will expire, unless extended,

on February 28, 2020.

          6.     The exclusivity period for Debtor to obtain acceptances of a plan, unless

extended, will expire on April 28, 2020.

                                   RELIEF REQUESTED

          7.     Debtor files this Motion and asks the Court to extend the exclusivity

periods under 11 U.S.C. § 1121(d)(1). In particular, Debtor asks the Court to extend its

exclusivity period to file a plan for 90 days, to and including May 28, 2020. Debtor also

asks the Court to extend its exclusivity period to obtain acceptance of a plan for 90 days,

through and including August 26, 2020.

          8.     Debtor seeks to formulate, confirm, and consummate a consensual chapter

11 plan.        Exclusivity allows Debtor a full and fair opportunity to do so without

interference from competing plans, which can significantly increase administrative costs

and may disrupt Debtor’s business.           Debtor believes that cause exists to extend

exclusivity in this case. In particular, natural gas prices have fallen since the petition

date, necessitating that Debtor explore opportunities for future growth and attempt to

renegotiate critical contracts (and negotiate new contracts). Extending the exclusivity



{Z0306519/1 }                                   2
  Case 19-20699      Doc 128    Filed 02/26/20 Entered 02/26/20 18:00:42        Desc Main
                                 Document     Page 3 of 7



period will provide Debtor the time needed to make this assessment, formulate a plan,

and successfully reorganize.

                                       AUTHORITY

          9.    The Bankruptcy Code provides: “Except as otherwise provided in this

section, only the debtor may file a plan until after 120 days after the date of the order for

relief under this chapter.” 11 U.S.C. § 1121(b).

          10.   The Court may, however, extend this deadline for cause: “[O]n request of a

party in interest made within the respective periods specified in subsections (b) and (c) of

this section and after notice and a hearing, the court may for cause reduce or increase the

120-day period.” Id. § 1121(b). But these deadlines may not be extended indefinitely.

See id. at § 1121(d)(2).

          11.   “Cause” is not defined under 11 U.S.C. 1121(d). However, courts have

adopted a non-exclusive list of factors that a court may consider in determining whether

to extend an exclusivity period. See In re Friedman’s, Inc., 336 B.R. 884, 888 (Bankr.

S.D. Ga. 2005) (citing In re Service Merch. Co., 256 B.R. 744, 751 (Bankr. M.D. Tenn.

2000); In re Express One Intern., Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996); and In

re McLean Indus. Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987)).

          12.   The factors include:

                a.    the size and complexity of the debtor’s case;

                b.    the necessity of sufficient time to negotiate and prepare adequate
                      information;

                c.    the existence of good faith progress toward reorganization;


{Z0306519/1 }                                3
    Case 19-20699        Doc 128      Filed 02/26/20 Entered 02/26/20 18:00:42       Desc Main
                                       Document     Page 4 of 7



                  d.      whether the debtor is paying its bills as they come due;

                  e.      whether the debtor has demonstrated reasonable prospects for filing
                          a viable plan;

                  f.      whether the debtor has made progress in negotiations with its
                          creditors;

                  g.      the amount of time which has elapsed in the case;

                  h.      whether the debtor is seeking an extension to pressure creditors; and

                  i.      whether an unresolved contingency exists.

          13.     Here, Debtor asks the Court to extend the exclusivity period for 90 days.

There is cause for this extension because the price of natural gas has declined

significantly since the petition date which has forced the Debtor to explore new

opportunities and attempt to renegotiate existing contracts. In particular, at the petition

date, natural gas was selling for $2.430 MMBtu, based on the Henry Hub standardized

price. Now, in February 2020, natural gas is selling for $1.68 MMBtu.1 In light of the

decline in natural gas prices since the petition date, Debtor is exploring new opportunities

and alternatives to increase revenue and decrease expenses as more particularly described

in the Debtor’s Motion to Extend Time to Assume or Reject Unexpired Leases of

Nonresidential Real Property. This extension will allow the Debtor to explore these

matters.

          14.     Addressing the factors specifically:




1
    For comparison, natural gas was selling for $2.950 in February 2019.


{Z0306519/1 }                                         4
  Case 19-20699         Doc 128   Filed 02/26/20 Entered 02/26/20 18:00:42        Desc Main
                                   Document     Page 5 of 7



     • Factors a and b: The size and complexity of the debtor’s case and the necessity of

          sufficient time to negotiate and prepare adequate information.    This case presents

          unique complexities given its size. Debtor is a party to thousands of leases with

          real estate owners covering more than 1,000,000 acres to exploit natural gas

          reserves and has roughly 1,000 creditors on its matrix. Moreover, the natural gas

          price decline since the petition date increases this complexity. Because Debtor is

          still responding to the decline in natural gas prices—assessing its options and the

          best way forward—Debtor does not currently have sufficient time to negotiate and

          prepare adequate information. Debtor requires additional time to formulate its

          business response to this decline and prepare a plan.

     • Factors c, e, and f: the existence of good faith progress toward reorganization;

          whether the debtor has demonstrated reasonable prospects for filing a viable plan;

          and whether the debtor has made progress in negotiations with its creditors.

          Debtor has made good faith progress toward developing a plan of reorganization,

          however preliminary.     Debtor is currently in talks with potential customers

          regarding providing lower carbon footprint energy. Currently, Debtor anticipates

          that customers will seek out its natural gas because of its environmental benefits in

          light of proposed legislation. In addition, Debtor is in discussion with potential

          new equity.    Finally, Debtor has identified substantial cost savings measures

          which will begin to take effect. In short, Debtor has made business progress since

          filing. Nevertheless, this progress is nascent and not yet ready to be formulated

          into a plan. Accordingly, Debtor files the present motion.
{Z0306519/1 }                                   5
  Case 19-20699        Doc 128    Filed 02/26/20 Entered 02/26/20 18:00:42      Desc Main
                                   Document     Page 6 of 7



     • Factor d: whether Debtor is paying its bills as they come due. Debtor is paying its

          bills as they come due as shown by its most recently Monthly Operating Report.

     • Factor g: the amount of time that has elapsed in this case. This is Debtor’s first

          motion to extend exclusivity.

     • Factors h and i: whether Debtor is seeking an extension to pressure creditors and

          whether an unresolved contingency exists.     Debtor is not seeking to extend

          exclusivity to pressure creditors.

          15.    Debtor has been diligent—and continues to work diligently—to address the

issues in this case that must be dealt with before developing and confirming a plan.

Debtor has demonstrated progress toward analyzing, developing, and resolving its

business issues during the case. Debtor anticipates that this business development will

result in terms underlying a successful plan. Finally, extending exclusivity will not

materially prejudice the interests of creditors.

          16.    This Motion is being made without prejudice to Debtor’s right to request

further extensions of the exclusivity periods described above. That said, Debtor does not

anticipate requiring further extensions at this time.

                                          CONCLUSION

          WHEREFORE, Debtor asks the Court to enter an order substantially in the form

attached hereto extending its exclusivity period to file a plan for 90 days, to and including

May 28, 2020 and extending its exclusivity period to obtain acceptance of a plan for 90

days, through and including August 26, 2020.



{Z0306519/1 }                                  6
  Case 19-20699          Doc 128   Filed 02/26/20 Entered 02/26/20 18:00:42   Desc Main
                                    Document     Page 7 of 7



                Dated:   Cheyenne, Wyoming
                         February 26, 2020

                                            MARKUS WILLIAMS YOUNG AND
                                            HUNSICKER LLC

                                            By: /s/ Bradley T. Hunsicker
                                            Bradley T. Hunsicker (WY Bar No 7-4579)
                                            106 East Lincolnway, Suite 300
                                            Cheyenne, WY 82001
                                            Telephone: 307-778-8178
                                            Facsimile: 307-638-1975
                                            Email: bhunsicker@markuswilliams.com

                                            Counsel for the Debtor and Debtor-in-
                                            Possession




{Z0306519/1 }                                  7
